Citation Nr: 1632846	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  14-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1971 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  A transcript of that proceeding has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran sustained an injury in service during parachute operations.

2.  The Veteran's adjustment disorder with depression and anxiety has been attributed to his in-service injury and residual disability by competent medical evidence.


CONCLUSION OF LAW

The criteria for entitlement to service connection for adjustment disorder with depression and anxiety have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Law and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Analysis

The Veteran contends that his he has an acquired psychiatric disorder that was incurred during his active service, to include as due to an in-service injury. 

The Board notes that the Veteran has been diagnosed with adjustment disorder with depression and anxiety.  See VA treatment note dated February 2011.  

The Veteran's service treatment records indicate that he sustained a left inguinal hernia and knee injuries due to his duties while on Airborne status and he testified at the November 2015 hearing that a hard landing with a heavy load resulted in his injuries.

The Veteran underwent hernia repair in October 1973 and was on light duty due to his knees.  The Veteran provided competent and credible testimony to the effect that his feelings of anxiety and depression began shortly after this incident.  Additionally, the Board notes that VA healthcare providers have indicated a relationship between his in-service injury and his current adjustment disorder with depression and anxiety.  See VA treatment note dated March 2011.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board finds that the Veteran has provided competent and credible testimony regarding in-service injury, and that VA treatment records support both the presence of a current disability, and a relationship between the current disability and events during the Veteran's active service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).


ORDER

Service connection for an adjustment disorder with depression and anxiety is granted.


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


